                             United States Bankruptcy Court
                                  Western District of Louisiana
                                         Judge: John W. Kolwe



IN RE: A&B Industries of Morgan City, Inc.                            Chapter: 7
       Debtor(s)                                                      Case Number: 17−51452



                              ORDER FOR DISTRIBUTION OF FUNDS


The Trustee's Final Account and Report ("TFR") has been duly reviewed by the U.S. Trustee's office and
filed in this Chapter 7 case. Notice of the filing of the TFR and of all applications for compensation and
reimbursement of expenses exceeding $1,500.00 has been given, and no written objection has been filed with
the Clerk of Bankruptcy Court. Accordingly,

IT IS ORDERED THAT:

(1)    The TFR is approved.
(2)    The chapter 7 trustee is awarded (a) compensation in the amount of $49933.71, plus applicable fees
       earned on interest accrued between the date of the Notice and distribution, and (b) reimbursement of
       expenses in the amount of $946.44, all pursuant to 11 USC § 330;
(3)    The chapter 7 trustee pay to the Clerk from the estate in this case miscellaneous fees due in the
       amount of $0.00 pursuant to 28 USC § 1930(b); and
(4)    The trustee make final distribution of funds in accordance with law.

SIGNED this the 30th day of January, 2020


                                               BY THE COURT


                                                /s/ John W. Kolwe

                                               UNITED STATES BANKRUPTCY JUDGE




  17-51452 - #132 File 01/30/20 Enter 01/30/20 10:36:08 Order Distribution Funds - All
